SIMPSON, J.
This action was brought by the appellant against the appellee, M. H. Fitzpatrick, a justice of the peace, and the sureties on his bond, claiming damages resulting from a fine for contempt of court imposed upon-the plaintiff by said justice of the peace and the imprisonment consequent on plaintiff’s failure to pay the same. The various counts of the complaint were demurred to, and the demurrers were sustained, and judgment was rendered against the plaintiff for costs.
The allegations of the complaint show that the justice of the peace was acting judicially in fining and impris-' oning the plaintiff for contempt. It is too well settled in this state to need extended argument that a justice of the peace, like other judicial officers, has jurisdiction to punish for contempt; also that no judicial officer can be held liable, in an action for damages, on account of his judicial action. If his action is erroneous, or even corrupt, other remedies must be pursued. The integrity *173of tlie judiciary demands that the-threat of personal liability shall not be held over them in the discharge of their judicial functions.’ '
The cases referred to 'by the’ áppellant have -been sufficiently differentiated by the previous decisions of this court. — Coleman et al. v. Roberts, 113 Ala. 323, 21 South. 449, 36 L. R. A. 84, 59 Am. St. Rep. 111; Burgin v. Sulliran et al., 151 Ala. 416, 44 South. 202; Scott v. Ryan, et al., 115 Ala. 587, 22 South. 284. In the case of Crosthwait v. Pitts, et al., 139 Ala. 421, 424, 36 South. 83, the decision is placed distinctly on the ground that the justice “had not acquired jurisdiction of the person whose acknowledgment was falsely certified,” and could, therefore, claim no’ immunity from responsibility for his act, on the ground that it was judicial.
The judgment of the court is affirmed.
Dowdell, C. J. and Denson and Mayfield, JJ., concur.